Exhibit 10.4

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

RIEMER & BRAUNSTEIN LLP

THREE CENTER PLAZA

BOSTON, MASSACHUSETTS 02108

ATTENTION: KEVIN J. LYONS, ESQUIRE

THIS DOCUMENT SECURES OBLIGATIONS WHICH CONTAIN A PROVISION FOR A

VARIABLE RATE OF INTEREST

COLLATERAL ASSIGNMENT OF LEASES AND RENTS

 

ASSIGNOR:   

SSTI 12714 S LA CIENEGA BLVD, LLC,

a Delaware limited liability company

ASSIGNEE:   

KEYBANK NATIONAL ASSOCIATION,

a national banking association, as Agent and Lender



--------------------------------------------------------------------------------

COLLATERAL ASSIGNMENT OF LEASES AND RENTS

THIS COLLATERAL ASSIGNMENT OF LEASES AND RENTS is made as of the 1st day of
July, 2011 by SSTI 12714 S LA CIENEGA BLVD, LLC, a Delaware limited liability
company having an address at c/o Strategic Storage Holdings, LLC, 111 Corporate
Drive, Suite 120, Ladera Ranch, CA 92694 (hereinafter called “Assignor”, and the
term Assignor shall include, wherever the context permits, its successors and
assigns) to KEYBANK NATIONAL ASSOCIATION, a national banking association, as
agent under a Credit Agreement (hereinafter, as same may be amended, restated,
renewed, replaced, or modified, the “Credit Agreement”) dated as of July 1, 2011
among the Assignor, Strategic Storage Operating Partnership, L.P., a Delaware
limited partnership, and various other Subsidiaries and Affiliates thereof as
“Borrower”, KeyBank National Association and the other lending institutions
which become parties to the Credit Agreement (KeyBank National Association and
the other lending institutions which become parties to the Credit Agreement are
collectively referred to as the “Lenders” and individually as the “Lender”), and
KeyBank National Association, as Agent (hereinafter called the “Agent”), having
a place of business at 225 Franklin Street, Boston, Massachusetts 02110, (the
term Agent shall include, whenever the context permits, its successors and
assigns as the holder of this ASSIGNMENT and the Note and other Obligations
secured hereby).

W I T N E S S E T H   T H A T:

 

  1.

Grant of Assignment. This ASSIGNMENT is granted pursuant and subject to the
terms, provisions and conditions of the agreement captioned Credit Agreement.
Capitalized terms used herein which are not otherwise specifically defined shall
have the same meaning herein as in the Credit Agreement.

Assignor, for good and valuable consideration, receipt of which is hereby
acknowledged, hereby grants, transfers and assigns to Agent and the Lenders, and
grants to Agent and the Lenders a continuing pledge of and security interest in,
the entire present and future interest of Assignor in, to and under: (a) all
leases, subleases, rental agreements or other occupancy agreements (“Leases”)
now or hereafter in existence, with respect to all or any portion of the real
property located and known as 12714 S. La Cienega Blvd., Hawthorne, Los Angeles
County, California (“Property”); (b) all rents, income and profits of any kind
arising from such interests in the Leases and any renewals or extensions thereof
for the use and occupation of all or any portion of the Property; (c) all
guaranties of and security for the Leases; and (d) all proceeds of the
foregoing.

Assignor is the owner of the Property. A legal description of the Property is
annexed hereto as Exhibit A.

Assignor further covenants and agrees that this Assignment creates and
constitutes an equitable and specific lien upon the aforesaid rents, and that
this Assignment does not create or constitute a pledge of or conditional
security interest in such rents. This Assignment is intended to be specific,
perfected and choate upon the recording of this Assignment as provided in
Section 2938 of the California Civil Code.

 

1



--------------------------------------------------------------------------------

  2.

Obligations Secured. THIS ASSIGNMENT is made for the purpose of securing the
“Obligations” as follows:

A. The payment of the principal sum, interest at variable rates, charges and
indebtedness evidenced by certain promissory notes (hereinafter individually and
collectively referred to as the “Note”) issued under the Credit Agreement,
including any extensions, renewals, replacements, increases, modifications and
amendments thereof, in the original aggregate amount of up to TWENTY-TWO MILLION
DOLLARS ($22,000,000.00) given by Borrower to the order of the respective
Lenders;

B. The payment, performance, discharge and satisfaction of each covenant,
warranty, representation, undertaking and condition to be paid, performed,
satisfied and complied with by Borrower under and pursuant to this Assignment,
or the Credit Agreement and also by Borrower under and pursuant to each of the
other Loan Documents referred to in, or executed in connection with, the Credit
Agreement;

C. The payment of all reasonable costs, expenses, legal fees and liabilities
incurred by Agent or any Lender in connection with the enforcement of any of
Agent’s or any Lender’s rights or remedies under this Assignment, the other Loan
Documents, or any other instrument, agreement or document which evidences or
secures any other Obligations or collateral therefor, whether now in effect or
hereafter executed; and

D. The payment, performance, discharge and satisfaction of all other liabilities
and obligations of Borrower to Agent and the Lenders, whether now existing or
hereafter arising, direct or indirect, absolute or contingent, and including,
but without limitation express or implied upon the generality of the foregoing,
each such liability and obligation of Borrower under any of the Loan Documents
and each amendment, extension, modification, replacement or recasting of any one
or more of the instruments, agreements and documents referred to herein or
therein or executed in connection with the transactions contemplated hereby or
thereby.

 

  3.

Warranties and Representations. ASSIGNOR WARRANTS AND REPRESENTS that it is and
shall be in the future the sole owner of the entire interests described in
Section 1 above and that no rent reserved in the Leases has been or will be in
the future otherwise assigned or anticipated, and that no rent for any period
subsequent to the date of this Assignment will be collected more than one
(1) month in advance except for security deposits and last month’s rents taken
in the usual course of business pursuant to Approved Leases; provided however,
that Assignor shall be allowed to collect rents more than one (1) month in
advance for Leases totaling no more than five percent (5%) of the annual gross
revenue for the Property.

 

2



--------------------------------------------------------------------------------

ASSIGNOR FURTHER WARRANTS AND REPRESENTS that as of the date hereof: (a) to its
actual knowledge, and except as may be reflected in any rent roll provided or
made available to Assignee, the Leases are in full force and effect and true and
complete copies thereof together with all amendments and modifications have been
previously delivered or made available to Agent; and (b) Assignor has no actual
knowledge of any condition which with the giving of notice or the passage of
time or both would constitute a default on the part of any of the lessees or
Assignor under the Leases which would have a material adverse effect on the
annual gross revenue for the Property.

 

  4.

Covenants. Except as may be otherwise provided for or permitted by the Credit
Agreement, ASSIGNOR COVENANTS with Agent: (i) to observe and perform all the
obligations imposed upon the lessor under every such Lease and not to do or
permit to be done anything to impair the security thereof; (ii) not to collect
any of the rent, income and profits arising or accruing under the Leases or from
the Property more than one (1) month in advance of the time when the same shall
become due except that Assignor shall be allowed to collect rents more than one
(1) month in advance for Leases totaling no more than five percent (5%) of the
annual gross revenue for the Property; (iii) not to execute any other assignment
of lessor’s interest in the Leases or assignment of rents arising or accruing
from the Leases or from the Property; (iv) except in the ordinary course of
business, not to alter, modify or change the terms of the Leases, or cancel or
terminate the same, or accept a surrender thereof without the prior written
consent of Agent in each instance; (v) not to subordinate any Lease to any
mortgage or other encumbrance, or permit, consent or agree to such
subordination, without Agent’s prior written consent in each instance; (vi) not
to convey or transfer or suffer or permit a conveyance or transfer of the
premises demised by any Lease or of any interest therein so as to affect
directly or indirectly a merger of the estates and rights, or a termination or
diminution of the obligations, of any lessee thereunder; (vii) except in the
ordinary course of business, not to alter, modify or change the terms of any
guaranty of any Lease, or any security for any Lease, or cancel or terminate any
such guaranty, or release or reduce any such security, without the prior written
consent of Agent in each instance; (viii) except in the ordinary course of
business, not to consent to any assignment of or subleasing under any such
Lease, unless in accordance with its terms, without the prior written consent of
Agent in each instance; (ix) except in the ordinary course of business, not to
enter into any future Leases of all or any part of the Property without Agent’s
prior written consent in each instance; (x) at Agent’s request, furnish or make
available to Agent true and complete copies of all Leases and amendments
thereto; and (xi) at Agent’s further request (and in confirmation of the
assignment and transfer already made herein of future Leases) to assign and
transfer to Agent any and all subsequent Leases upon all or any part of the
Property and to execute and deliver at the request of Agent all such further
assurances and assignments in the Property as Agent in good faith shall from
time to time require.

 

  5.

Further Terms, Covenants and Conditions. THIS ASSIGNMENT is made on the
following terms, covenants and conditions:

5.1 Prior to Default. So long as (i) no Event of Default (as defined in the
Credit Agreement) exists and (ii) no default has occurred and is continuing
uncured beyond the applicable notice and grace period, if any, in the
performance of any obligation, covenant or agreement herein, or in the other
Loan Documents, contained and on the part of Assignor to be

 

3



--------------------------------------------------------------------------------

performed (collectively, a “Continuing Default”): Assignor shall have the right
and license to manage and operate the Property and to collect at such times as
contemplated herein, all rents, income and profits arising under the Leases or
from the premises described therein and, subject to the provisions of the other
Loan Documents, to retain, use and enjoy the same.

5.2 After Default. At any time when a Continuing Default exists, Agent, without
in any way waiving such default, may at its option, without notice, and without
regard to the adequacy of the security for the obligations secured hereby and by
the Deed of Trust revoke the right and license granted above to Assignor and:

(i) Authorize and direct the lessees named in any existing Leases or any other
or future lessees or occupants of the Property, upon receipt from Agent of
written notice to the effect that Agent is or the Lenders are then the holder of
the Note and the Deed of Trust and that a Continuing Default exists thereunder,
to pay over to Agent all rents, income and profits arising or accruing under the
Leases or from the Property and to continue to do so until otherwise notified in
writing by Agent. Assignor agrees that every lessee and occupant shall have the
right to rely upon any such statement and request by Agent that lessee or
occupant shall pay such rents to Agent without any obligation or right to
inquire as to whether such Continuing Default actually exists notwithstanding
any notice from or claim of Assignor to the contrary and that Assignor shall
have no right or claim against lessees or occupants for any such rent so paid by
lessees or occupants to Agent after such notice to the lessee or occupant by
Agent;

(ii) Either in person or by agent, with or without bringing any action or
proceedings, or by a receiver appointed by a court, take possession of the
Property and have, hold, manage, lease and operate the same on such terms and
for such period of time as Agent may deem proper and, either with or without
taking possession of the Property in its own name, demand, sue for, or otherwise
collect and receive, all rents, income and profits of the Property, including
those past due and unpaid, with full power to make from time to time all
improvements, alterations, renovations, repairs and replacements thereto or
thereof as may seem proper to Agent; and

(iii) Apply such rents, income and profits to the payment of:

(a) all reasonable expenses of managing the Property including, without being
limited thereto, the salaries, fees and wages of a managing agent and such other
employees as Agent may deem necessary or desirable, and all expenses of
operating and maintaining the Property, including, without being limited
thereto, all taxes, charges, claims, assessments, water rents, sewer rents and
other liens, and premiums for all insurance which Agent may deem necessary or
desirable, the payment or refund of security deposits, or interest thereon, and
the cost of all improvements, alterations, renovations, repairs or replacements,
as Agent deems reasonably necessary, and all expenses incident to taking and
retaining possession of the Property; and

 

4



--------------------------------------------------------------------------------

(b) all sums which Assignor is responsible to pay under the Deed of Trust, and
the principal sum, interest and indebtedness secured hereby and by the Deed of
Trust, and all other Obligations together with all reasonable costs and
reasonable attorneys, fees, in such order of priority as to any of the items
mentioned in this clause (iii), as Agent in its sole discretion may determine,
any statute, law, custom, or use to the contrary notwithstanding.

The exercise by Agent of the option granted it in this Section 5.2 and the
collection of the rents, income and profits and the application thereof as
herein provided shall not be considered a waiver by Agent of any Default under
the other Loan Documents, or the Leases, or this Assignment.

5.3 Continuing Effect. Upon payment in full to Agent and the Lenders of the
principal sum, interest, indebtedness and other Obligations secured hereby and
by the Deed of Trust, this Assignment shall become null and be void and of no
effect, but the affidavit of any officer, agent, or attorney of Agent or the
Lenders made in good faith showing any part of said principal, interest,
indebtedness or other Obligations to remain unpaid shall be and constitute
conclusive evidence of the validity, effectiveness and continuing force of this
Assignment and any person may, and is hereby authorized to, rely thereon. The
discharge of record of the Deed of Trust dated as of even date given by Assignor
to Agent shall constitute a discharge of this Assignment and a release of
Agent’s and the Lenders’ interest in the Leases and rents assigned hereby and
the reassignment thereof (without recourse to Agent or any Lender) to Assignor
and all those claiming of record by, through or under Assignor.

5.4 No Waiver; Concurrent Rights. Nothing contained in this Assignment and no
act done or omitted by Agent pursuant to the powers and rights granted it
hereunder shall be deemed to be a waiver by Agent of its rights and remedies
hereunder or any one or more of the other Loan Documents, and this Assignment is
made and accepted without prejudice to any of the rights and remedies possessed
by Agent under the terms of any of the other Loan Documents. The right of Agent
to collect said principal sums, interest and indebtedness and to enforce any
other security therefor held by it may be exercised by Agent either prior to,
simultaneously with, or subsequent to any action taken by it hereunder.

5.5 No Liability. Neither Agent nor any Lender shall be liable for any loss
sustained by Assignor resulting from Agent’s failure to let the Property after
default or from any other act or omission of Agent in managing the Property
after default unless such loss is caused by the gross negligence or willful
misconduct of Agent. Agent shall not be obligated to perform or discharge, nor
does Agent hereby undertake to perform or discharge, any obligation, duty or
liability under the Leases, under any ground lease, or under or by reason of
this Assignment, and Assignor shall, and does hereby agree to, indemnify Agent
and each of the Lenders for, and to defend and hold Agent and each of the
Lenders harmless from, any and all liability, loss or damage which may or might
be incurred under or by reason of this Assignment and from any and all claims
and demands whatsoever which may be asserted against Agent or any Lender by
reason of any alleged obligations or undertakings on its part to perform or
discharge any of the terms, covenants or agreements contained in the Leases or
any ground lease. Should Agent or any Lender incur any such liability under the
Leases or under or by reason of this Assignment, or

 

5



--------------------------------------------------------------------------------

in defense of any such claims or demands, the amount thereof, including costs,
expenses and reasonable attorneys, fees shall be secured hereby and by the Deed
of Trust and by the other collateral for the Obligations and Assignor shall
reimburse Agent and the Lenders therefor immediately upon demand and upon the
failure of Assignor so to do, Agent may, at its option, declare all sums secured
hereby immediately due and payable. It is further understood that this
Assignment shall not operate to place responsibility for the control, care,
management or repair of said Property upon Agent, nor for the carrying out of
any of the terms and conditions of the Leases or any ground lease; nor shall it
operate to make Agent responsible or liable for any waste committed on the
Property by tenants or any other parties, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of said Property resulting in loss or injury or death to any
tenant, licensee, employee or stranger. Notwithstanding the foregoing, Agent and
the Lenders shall not be indemnified on account of, or exculpated from acts of,
their own gross negligence or willful misconduct.

5.6 Effect of Foreclosure Deed. Unless Agent otherwise elects in the instance of
a Lease which is subordinate to the Deed of Trust and is thus terminated by the
foreclosure, upon the issuance of any deed or deeds pursuant to a judicial or
non-judicial foreclosure of the Deed of Trust, all right, title and interest of
Assignor in and to the Leases shall, by virtue of this instrument and such deed
or deeds, thereupon vest in and become the absolute property of the grantee or
grantees in such deed or deeds without any further act or assignment by
Assignor. Assignor hereby irrevocably appoints Agent and its successors and
assigns as its agent and attorney in fact to execute all instruments of
assignment for further assurance in favor of such grantee or grantees in such
deed or deeds as may be necessary or desirable for such purpose.

5.7 Intentionally Omitted.

5.8 Rights Contained in Deed of Trust. This Assignment is intended to be
supplementary to, and not in substitution for, or in derogation of, any
assignment of rents to secure the Obligations contained in the Deed of Trust or
in any other Loan Document. In the event of any conflict between this Assignment
and any of the other Loan Documents, Agent shall have the right from time to
time to determine which provisions shall govern.

5.9 Notices. Any notice or communications in connection herewith shall be
sufficiently given only if given in the manner provided for in the Credit
Agreement.

 

  6. Governing Law and Consent to Jurisdiction.

6.1 Substantial Relationship. It is understood and agreed that all of the Loan
Documents were delivered in the State of New York, which State the parties agree
has a substantial relationship to the parties and to the underlying transactions
embodied by the Loan Documents.

6.2 Place of Delivery. Assignor agrees to furnish to Agent at Agent’s office in
Boston, Massachusetts all further instruments, certifications and documents to
be furnished hereunder, if any.

6.3 Governing Law. This Assignment, except as otherwise provided in Section 6.4,
and each of the other Loan Documents shall in all respects be governed,
construed, applied and enforced in accordance with the internal laws of the
State of New York without regard to principles of conflicts of law.

 

6



--------------------------------------------------------------------------------

6.4 Exceptions. Notwithstanding the foregoing choice of law:

A. The creation and perfection of the lien and any assignment of rents and
security interest hereunder and the procedures governing the enforcement by
Agent and the Lenders of its exercise of its remedies against Assignor under
this Assignment, the Deed of Trust and under the other Loan Documents with
respect to the Mortgaged Property to which any Assignor is a party (as described
in the Deed of Trust) or other assets situated in the State of California,
including by way of illustration, but not in limitation, non-judicial
foreclosure and actions for foreclosure, for injunctive relief, or for the
appointment of a receiver, shall be governed by the laws of the State of
California; and

B. Agent and the Lenders shall comply with applicable law in the State of
California to the extent required in connection with the foreclosure of the
security interests and liens created under this Assignment, the Deed of Trust
and the other Loan Documents with respect to the Mortgaged Property or other
assets situated in the State of California.

Nothing contained herein or any other provisions of the Loan Documents shall be
construed to provide that the substantive laws of the State of California shall
apply to any party’s rights and obligations under any of the Loan Documents,
which are and shall continue to be governed by the substantive law of State of
New York, except as expressly set forth in clauses (A) and (B) of this
Section 6.4. In addition, the fact that portions of the Loan Documents may
include provisions drafted to conform to the law of the State of California is
not intended, nor shall it be deemed, in any way, to derogate the parties’
choice of law as set forth or referred to in this Assignment, the Deed of Trust,
the Loan Agreement or in the other Loan Documents. The parties further agree
that Agent may enforce its rights under the Loan Documents including, but not
limited to, its rights to sue Assignor or to collect any outstanding
indebtedness in accordance with applicable law.

6.5 Consent to Jurisdiction. Assignor hereby consents to the nonexclusive
personal jurisdiction in any state or Federal court located within the State of
New York and the State of California.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly executed
and delivered as of the date first written above.

 

TRUSTOR:  

SSTI 12714 S LA CIENEGA BLVD, LLC,

a Delaware limited liability company

  By:   Strategic Storage Trust, Inc.,     a Maryland corporation, its Manager  
  By:       

/s/ H. Michael Schwartz

    Name: H. Michael Schwartz     Title:   President   (Notary)